Citation Nr: 1814661	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include a stomach acid disability.

2.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to May 1972 and from June 1976 to June 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not show that a gastrointestinal disability, to include a stomach acid disability, to include the Veteran's current GERD and hiatal hernia, were at least as likely as not incurred in or caused by service.  



CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability, to include a stomach acid disability, to include GERD and hiatal hernia, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he lost weight in service due to recurrent vomiting and was given medication for a gastrointestinal problem.  The Veteran contends that his symptoms continued after service and that he first sought treatment in 1998.  The Veteran has a current diagnosis of GERD and hiatal hernia, satisfying the requirement of a current disability.  The record supports the Veteran's contention that he was treated in-service for weight loss, anorexia, and viral gastroenteritis.  The Veteran's 1980 separation examination was negative for stomach problems.  The record also does not show further treatment or complaints until 1998, when the Veteran was diagnosed with GERD and hiatal hernia.  The Veteran attended a VA examination in May 2014 to determine the etiology of his current gastrointestinal disabilities.  There, the examiner opined that the conditions were less likely than not incurred in or caused by service.  The examiner stated that the Veteran recovered from the temporary in-service conditions.  The examiner further stated that while many factors contribute to GERD and hiatal hernia, there is no clear evidence to suggest that anorexia or viral gastroenteritis causes GERD or hiatal hernia.  The Board notes that the Veteran is competent to report certain symptoms, such as heart burn.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his current disabilities are due to a specific medical cause because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the above, the Board affords greater probative weight to the opinion of the May 2014 VA examiner, as he personally examined the Veteran and applied his medical expertise in forming his opinion.  As such, the Board finds that the most probative evidence of record does not show that it is at least as likely as not that he has a gastrointestinal disability that was incurred in or caused by service.  As such, the preponderance of the evidence is against the award of service connection, and the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a gastrointestinal disability, to include a stomach acid disability, to include GERD and a hiatal hernia, is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

Unfortunately, the issue of entitlement to service connection for a psychiatric disability, to include PTSD, must be remanded for further development before a decision may be made on the merits.

The Veteran submitted a report of a private examination conducted in October 2016 wherein the examiner provided the Veteran a DSM-5 diagnosis of PTSD, with secondary depression and anxiety.  That diagnosis is the first diagnosis of record.  The examiner considered the reported stressors of two fellow service members being killed by accidental homicide and suicide.  During the course of the claim, the Veteran has reported four in-service stressors.  The Veteran provided the specific name of a soldier who he believes committed suicide in December 1969.  The Veteran reported that his base was attacked by rockets and mortars in October 1969, and that on a subsequent search for the source of the attack, a specifically named squad member was killed by a landmine.  The Veteran reported an incident where a specifically named serviceman was accidentally killed by his own men when sneaking back into the base in January 1970.  Finally, the Veteran reported having to recover four bodies as part of his duties in the Coast guard from June 1976 to June 1980.  The Board finds that a remand is required so that the AOJ may take appropriate action to further identify and verify the in-service stressors reported by the Veteran.  In addition, as the Veteran's diagnosis of PTSD is from a private medical professional, and one of his claimed stressors is due to fear of hostile military activity, a new VA examination is required to determine whether the Veteran's stressors are adequate to support a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record for details provided by the Veteran regarding his PTSD claim and prepare a complete summary of all claimed stressors, including as outlined above, based upon review of all pertinent evidence.  The AOJ should make an appropriate request to the Joint Services Records Research Center (JSRRC) for verification of any stressors, as appropriate.  Any additional development recommended by JSRRC should be accomplished.  If the stressors cannot be verified, the AOJ should prepare a formal finding stating why verification could not be completed, and listing the steps taken in the attempt to verify the stressors.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section D.

2.  After completion of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of all acquired psychiatric disability demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail.

The AOJ must provide the examiner with a summary of all verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following:

(a) Identify all psychiatric disabilities demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  If PTSD, anxiety disorder or depressive disorder is/are not diagnosed, then the examiner must provide a supporting explanation as to why such diagnosis or diagnoses is/are not appropriate.

(b) Identify all psychiatric disabilities demonstrated during the appeal period or in proximity to the claim, and provide an opinion as to whether it is at least as likely as not any disability, other than PTSD, was incurred in or caused by service.

(c) If there is a verified stressor and the Veteran has a diagnosis of PTSD under the DSM-5, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the PTSD is etiologically related to a verified in-service stressor.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted for PTSD and/or any other acquired psychiatric disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


